     Y-TECH SERVICES
, INC 
      13  Y-Tech Services, Inc. 
and 
International Association of 
Machinists 
and Aerospace Workers
, AFL
ŒCIO
. Case 10
ŒRCŒ131670 Ja
nuary 
29, 2015
 DECISION AND DIRECTI
ON OF 
 SECOND ELECTION
 BY CHAIRMAN 
PEARCE AND
 MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 The National Labor Relations Board, by a three
-member panel, has considered objections to an election 
held August 7, 2014, and the hearing officer™s report 

recommending disposition of them.  The election wa
s 
conducted pursuant to a Stipulated Election Agreement.  
The tally of ballots shows 37 for and 41 against the U
n-ion, with 4 challenged ballots, an insufficient number to 
affect the results.
 The Board has reviewed the record in light of the e
x-ceptions and 
brief, has adopted the hearing officer™s fin
d-ings and recommendations,
1 and finds that the election 
must be set aside and a new election held.
 1  We adopt the hearing officer™s recommendation to set aside the 
election because 
five eligible voters, a determinative number, were 
[Direction of Second Election omitted from public
a-tion.]
prevented from casting ballots by their work assignments.  The E
m-ployer contends that the four ballot challenges should first be resolved 
because that could potentially determine whether the five disenfra
n-
chised voters affected the election result.  For the reasons stated in 

Kansas City Bifocal
 Co.
, 236 NLRB 1663, 1664 (1978)
, we disagree 
and decline to remand for a second hearing on the challenges.  While 
we would be reluctant to set aside an election in t
he absence of ev
i-dence demonstrating that circumstances attributable to a party had a 
provable prejudicial effect, the fact that a potentially determinative 
number of eligible employees could not cast ballots due to their work 
assignments away from the pol
ling location requires setting aside the 
election.  Id.  Further, the Board™s procedure for the conduct of its 
elections requires that all eligible employees be given the opportunity 
to vote.  
Yerges Van Liners, Inc.
, 162 NLRB 1259, 1260 (1967).  Such 
a pr
ocedure was not maintained here.
 Member Johnson agrees that the election must be set aside on this 
record.  However, he would find that an employee™s failure to vote 
would not be grounds for setting aside an election if it were shown, as it 
has not been sh
own here, that the employee had consciously chosen not 
to participate in the election by accepting a truly voluntary work a
s-signment.
 In the absence of except
ions thereto, we adopt
 the hearing off
icer™s 
recommendations to overrule the Petitioner™s Objectio
ns 1 and 2.
  362 NLRB No. 7
                                                                                                                                